Citation Nr: 1210165	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO. 10-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased evaluation for residuals of left distal fibula fracture, status post open reduction and internal fixation, currently rated 10 percent disabling. 

2. Entitlement to an increased evaluation for residuals of excision of false aneurysm of the right index finger, currently rated noncompensably (zero percent) disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from December 1955 to November 1958, from April 1961 to April 1964, and from March 1965 to March 1968.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran has expressed concern that the VA examiner in July 2009 did not address or recognize his pain and dysfunction associated with his right index finger and left ankle. The examiner in his July 2009 report informed that the claims file was not obtained for review. The Board accordingly believes that remand is required in this case for a new examination benefitted by review of the claims file. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted). Because the examination in July 2009 will be nearly three years old by the time a further review would be obtained by the July 2009 examiner, a new examination is in order for a contemporaneous evaluation of the claimed disabilities. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous). 

The Veteran's authorized representative also raised a question of left knee involvement in the Veteran's service-connected residuals of left distal fibula fracture. Notably, under Diagnostic Code 5262 for impairment of tibia or fibula, a rating may be based on associated impairment of the knee or ankle. 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011). The July 2009 examiner did not address whether the Veteran's residuals of left distal fibula fracture had knee involvement, and this should be addressed upon remand examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited handling is requested.)

1. Ask the Veteran to provide specific information as to any evidence of additional treatment or examination not yet associated with the claims file, including particularly as related to his claimed disabilities the subject of this remand, and afford him the opportunity to submit any additional information or evidence. 

2. With appropriate authorization, all treatment records not yet obtained, including from VA sources and private sources, should be obtained and associated with the claims file.

3. Thereafter, afford the Veteran a new VA orthopedic examination by a qualified physician to address the nature and severity of the Veteran's service-connected residuals of left distal fibula fracture and residuals of excision of false aneurysm of the right index finger. The claims file, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner for review. All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of the disorders present. Tests should include validity testing of the Veteran's responses. The tests and studies performed, and their results, should be discussed in the examination report. The examiner should address the following:

a. The examiner should note that this examination is necessitated based on the claims file not being available for review by the prior examiner of these disabilities in July 2009, with that examiner thus not able to review all treatment or examination records or the Veteran's assertions of greater disability as reflected in statements submitted into the claims file. The examiner must thus review the claims file for the examination and note relevant evidence contained therein. The examiner must address assertions by the Veteran of greater severity of disability associated with both his residuals of left distal fibula fracture and his residuals of excision of false aneurysm of the right index finger than was reflected by the examiner at the July 2009 examination. 

b. The examiner is required to address the nature and severity of these claimed disabilities, and in so doing should address any associated disability, including specifically whether there is left knee and left ankle disability associated with the residuals of left distal fibula fracture, and whether there is impairment of finger and hand functioning associated with the excision of false aneurysm of the right index finger. 

The examiner must state whether it is at least as likely as not (50 percent or greater probability) that knee or ankle impairment is associated with the residuals of left distal fibula fracture. If so, for such associated knee or ankle, the examiner should address impairments of that part, including for the knee whether there is any subluxation or instability, limitations of flexion or extension, and any other limitations in the knee affecting functioning. 

c. The examiner's review of past examination records should include the VA examinations for compensation purposes in September 2005 and July 2009, as well as the balance of the claims file including other examination and treatment records, as well as submitted statements. 

d. For affected joints, the examiner must also address factors affecting movement and functional use as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995), of pain on undertaking motion, fatigue, weakness, and/or incoordination. Explain any findings in terms of additional limitation of motion including with repetitive motion and due to any of these factors, and reconcile these with other pertinent findings. 

e. The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of presence or severity of disability. In that regard, the examiner should address the extent to which the Veteran's complaints of symptoms or impairment in functioning are consistent or inconsistent with or are explained by or not explainable by objective findings. The examiner should explain any conclusions as to the actual level of impairment, and actual level of work impairment or functional impairment due to each of these disabilities. 

The examiner is advised, in this regard, that recent Court cases have implicitly required the Board to directly address the credibility of the Veteran, in order to weigh the Veteran's symptom complaints in the Board's consideration of evidence to support disability claims. Hence, the medical support for or against the credibility of the Veteran in his assertions related to disability must be addressed. 

f. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying all conclusions drawn and all opinions expressed. The conclusions of the examiner should reflect review of the claims file, and the discussion of pertinent evidence. If some questions posed cannot be answered, the examiner must provide a complete explanation why each such question cannot be answered. 

4. Thereafter, readjudicate the remanded claims de novo. When rating the residuals of left distal fibula fracture, the RO should consider whether a rating under Diagnostic Code 5262 is appropriate based on disability of the knee or ankle. If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


